*285OPINION OF THE COURT
Per Curiam.
Frederick J. Ziems has submitted an affidavit dated July 15, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Ziems was admitted to the practice of law by this court on March 19,1969.
Mr. Ziems acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning allegations that he was convicted of forgery in the third degree (Penal Law § 170.05), a class A misdemeanor, in the County Court, Suffolk County, that in April 1984 he signed the name of another to applications for life insurance, that the aforementioned applications falsely stated that the insured was an employee of a corporation of which Mr. Ziems is a principal; that he provided a false address for a person applying for life insurance on the applications; that he named the corporation of which he is a principal as the beneficiary on the two insurance applications; and that after the death of this person he submitted the claims to the respective insurance companies. In another matter the Surrogate of Suffolk County found that Mr. Ziems failed to maintain accurate records, neglected his duties and responsibilities, and made excessive and unwarranted expenses of estate funds, both in his capacity as a coexecutor and attorney for the estate, that on two separate occasions he signed the name of the cotrustee to an amended trustee account and thereafter filed the accounts with the Surrogate’s Court, and that the cotrustee testified before the Surrogate that the signatures on the accountings were not his and that he had never authorized anyone to sign on his behalf.
Mr. Ziems has indicated that he could not successfully defend himself on the merits against the charges outlined above, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
The Grievance Committee for the Tenth Judicial District has recommended that the resignation be accepted. Under the circumstances herein, the resignation of Frederick J. Ziems as a member of the Bar is accepted and directed to be filed. Mr. Ziems is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
*286Mollen, P. J., Mangano, Thompson, Bracken and Eiber, JJ., concur.
Ordered that the resignation of Frederick J. Ziems is accepted and is directed to be filed; and it is further,
Ordered that effective December 19, 1988, Frederick J. Ziems is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Frederick J. Ziems shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, Frederick J. Ziems is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee. of another, (2) from appearing as an attorney or counselor-at-law before any Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.